Citation Nr: 0404089	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-07 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a rating higher than 20 percent for 
degenerative arthritis and scoliosis of the dorsal spine.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from September 1946 to 
March 1948.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1995 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board, in a July 1997 decision, denied service connection 
for degenerative arthritis of the right hip, knees and toes, 
and remanded the issue of entitlement to an increased rating 
for degenerative arthritis and scoliosis of the dorsal spine, 
then evaluated as 10 percent disabling, for further 
development.  The veteran appealed the service connection 
claims to the U.S. Court of Veterans Appeals (now called the 
U.S. Court of Appeals for Veterans Claims) (Court).  By a 
Memorandum Decision, dated in September 1998, the Court 
affirmed the Board's denial of these claims.

The RO, in an April 2000 decision, granted a higher 20 
percent rating for the dorsal spine disability.  The veteran 
since has continued to appeal, requesting a rating higher 
than this.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Also, in correspondence received in May and October 2000, the 
veteran asserted that he is entitled to an earlier effective 
date of 1981 for the 20 percent rating for his dorsal spine 
disability.  This additional issue, however, has not yet been 
adjudicated by the RO-much less denied and timely appealed 
to the Board.  So it is referred to the RO for appropriate 
development and consideration.

Unfortunately, a decision also cannot yet be made concerning 
the claim for a rating higher than 20 percent for the dorsal 
spine disability.  So, for the reasons explained below, this 
claim is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

VA's duty to assist includes conducting of an examination 
where the record does not adequately reveal the current state 
of the claimant's disability.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) citing Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  In written correspondence dated 
in March 2003, the veteran stated that he fell down a flight 
of stairs in December 2002, making his dorsal spine condition 
worse.  He also said he received VA treatment after that 
incident.  These records, however, are not currently on file 
and must be obtained.  He also needs to be reexamined for VA 
compensation purposes.  38 U.S.C.A. § 5103A(d).  

Aside from this, the July 1997 Board remand also requested a 
medical opinion concerning the impact of any pain, weakness 
or incoordination on dorsal spine function, particularly in 
terms of pain or other manifestations occurring during flare-
ups or with repeated use or the degree of any additional 
range of motion loss due to pain on use or during flare-ups.  
See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The physician who conducted the 
June 1999 VA spine examination stated the veteran exhibited 
additional loss of function due to pain, but the examiner 
could not quantify the extent of this additional loss of 
function.  Nevertheless, in light of the events that have 
occurred since and the resulting need to readdress this 
question, another attempt should be made to ascertain the 
extent of the additional loss of function.  Caffrey v. Brown, 
6 Vet. App. 377 (1994).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for a dorsal spine 
condition that are not currently of 
record.  Specifically, any medical 
records pertaining to treatment received 
as a result of his accident (fall) in 
December 2002 should be obtained.  

2.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are fully complied with and 
satisfied.  Also request that the veteran 
submit all relevant evidence and 
information in his possession.

3.  Upon completion of the above 
development, schedule the veteran for a 
VA orthopedic examination to obtain a 
medical opinion concerning the current 
severity of his service-connected 
arthritis and scoliosis of the dorsal 
spine.  All diagnostic testing and 
evaluation needed to make this 
determination must be conducted.  The 
claims folder must be made available to 
the examining physician for a review of 
the veteran's pertinent medical history.  
The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  All 
instructions/questions should be answered 
unless not feasible.  If not feasible, 
please explain why the determination 
cannot be made.  

The examiner should provide range of 
motion findings and reference normal 
ranges of motion.  The examiner should 
comment on the presence or absence of 
favorable or unfavorable ankylosis of the 
dorsal spine.  The examiner should be 
asked to determine whether the dorsal 
spine exhibits weakened movement, 
premature or excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, premature/excess 
fatigability, or incoordination.

Further, the examiner should be asked to 
express an opinion on whether any pain 
demonstrated could significantly limit 
functional ability during flare-ups or 
when the dorsal spine is used repeatedly 
over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

4.  Then readjudicate the veteran's 
claim.  If it is denied, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond before returning 
the case to the Board for further 
appellate consideration.

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




